                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   JOHN ROBERT DEMOS,                                       CASE NO. C19-0059-JCC
10                              Plaintiff,                    ORDER
11                     v.

12   WASHINGTON STATE ATTORNEY
     GENERAL, et al.,
13
                                Defendants.
14

15

16          This matter comes before the Court on Plaintiff John Robert Demos’ objections (Dkt. No.
17   4) to the report and recommendation (Dkt. No. 3) issued by the Honorable Michelle L. Peterson,
18   United States Magistrate Judge. Having reviewed Judge Peterson’s report and recommendation,
19   Plaintiff’s objections, and the relevant record, the Court OVERRULES Plaintiff’s objections and
20   ADOPTS the report and recommendation for the reasons set forth herein.
21          Plaintiff is currently incarcerated at the Washington State Penitentiary in Walla Walla,
22   Washington. (Dkt. No. 1.) Plaintiff, acting pro se, filed a 42 U.S.C. § 1983 claim against the
23   Washington State Attorney General and other state officials. (See Dkt. No. 1.) Plaintiff alleges
24   that 28 U.S.C. § 1915(g) is unconstitutional. (Id. at 1.) Accordingly, Plaintiff argues that he
25   should be allowed to proceed in forma pauperis without having to allege that he is in imminent
26   danger of serious physical injury. (Id.)


     ORDER
     C19-0059-JCC
     PAGE - 1
 1          Judge Peterson recommends the complaint be dismissed without prejudice for failure to

 2   state a claim. (Dkt. No. 3 at 2.) Judge Peterson notes that Plaintiff is a bar order litigant and his

 3   “proposed complaint does not include any allegation even implicating § 1915(g)’s imminent

 4   danger standard.” (Id.) (citing 28 U.S.C. § 1915(g)). Plaintiff objects to Judge Peterson’s report

 5   and recommendation. (Dkt. No. 4.)

 6          A district court reviews objections to a magistrate judge’s report and recommendation de

 7   novo. Fed. R. Civ. P. 72(b)(3). The district court may accept, reject, or modify the recommended

 8   disposition; receive further evidence; or return the matter to the magistrate judge with
 9   instructions. Id. Pursuant to the Prisoner Litigation Reform Act:
10          In no event shall a prisoner bring a civil action or appeal a judgment in a civil action
            or proceeding under this section if the prisoner has, on 3 or more prior occasions,
11          while incarcerated or detained in any facility, brought an action or appeal in a court
            of the United States that was dismissed on the grounds that it is frivolous, malicious,
12          or fails to state a claim upon which relief may be granted, unless the prisoner is
13          under imminent danger of serious physical injury.

14   28 U.S.C. § 1915(g). Plaintiff is subject to a bar order in this Court because he has had more than
15   three actions dismissed as frivolous, malicious, or for failure to state a claim. See In re John
16   Robert Demos, MC91-0269-CRD, Dkt. No. 1 (W.D. Wash. 1992).
17          Plaintiff’s complaint does not plausibly allege that he is in imminent danger of serious
18   physical injury. (Dkt. No. 1 at 1.) Indeed, Plaintiff does not even try to argue that he is in
19   imminent danger of serious physical injury, but instead argues that the statute is unconstitutional.
20   (Id.) Plaintiff’s objections to Judge Peterson’s report and recommendation fail to address the
21   complaint’s shortcomings and his constitutional claim is frivolous. (See Dkt. No. 4.)
22          For the reasons explained herein, the Court ORDERS as follows:
23          1.      The report and recommendation (Dkt. No. 3) is ADOPTED;
24          2.      Plaintiff’s application to proceed in forma pauperis (Dkt. No. 1) is DENIED;
25

26


     ORDER
     C19-0059-JCC
     PAGE - 2
 1          3.      This matter is DISMISSED without prejudice pursuant to 28 U.S.C. § 1915(g)

 2   and standing bar orders, see In re John Robert Demos, MC91-269-CRD, Dkt. No. 1 (W.D.

 3   Wash. 1992); and

 4          4.      The Clerk shall send a copy of this order to Plaintiff and to Judge Peterson.

 5          DATED this 13th day of August 2019.




                                                          A
 6

 7

 8
                                                          John C. Coughenour
 9                                                        UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C19-0059-JCC
     PAGE - 3
